Citation Nr: 0723757	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-08 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to an increased evaluation for the service-
connected low back injury, with recurrent mechanical 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June to September of 
1987, with a period of active duty for training from June to 
July of 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The veteran underwent a VA examination in conjunction with 
his current claim in May 2005.  

During his January 2007 VA hearing, however, the veteran 
clearly stated that his low back disorder had worsened since 
that examination.  As such, he is entitled to a further and 
more contemporaneous examination.  See VAOPGCPREC 11-95 
(April 7, 1995).  

Moreover, during his hearing, the veteran cited to an 
"examination" in March 2006 and described frequent 
treatment in the past year at the North Little Rock VA 
Medical Center (VAMC).  He also noted current private 
treatment.  Records of such treatment will need to be 
obtained, pursuant to 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The North Little Rock VAMC should 
then be contacted, and all records of 
medical treatment from 2005 onwards 
should be requested.  Similar efforts 
should also be made for any other 
treatment reported by the veteran, once 
signed releases are obtained.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran should be afforded 
a VA spine examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his service-
connected low back disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including range of motion testing.  

The examiner should comment on the 
presence and extent of any painful 
motion, functional loss due to pain, 
excess fatigability, weakness, and 
additional disability during flare-ups.  
The examiner should further describe the 
frequency and duration of any 
incapacitating episodes in the past year.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

